Exhibit 10.7 EXCHANGE AGREEMENT THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of November 22, 2016, is made by and between Towerstream Corporation, a Delaware corporation (“Company”), and the holder of Warrants (as defined herein) signatory hereto (the “Holder”). WHEREAS, pursuant to that certain Exchange Agreement (the “Exchange Agreement”), dated as of November 9, 2016, by and between the Company and the Holder, whereby, among other things, the Holder received from the Company warrants (the “Warrants”) to purchase shares of the Company's common stock (the “Common Stock”), which such exchange closed on November 9, 2016; WHEREAS, the Company has agreed to issue the Shares for the Exchange Securities (as such terms are defined below) as provided herein; WHEREAS, the Holder holds such number of Warrants as set forth on Schedule A hereto (such Warrants, the “Exchange Securities”); and WHEREAS, subject to the terms and conditions set forth in this Agreement, the Company desires to exchange with the Holder, and the Holder desires to exchange with the Company, the Exchange Securities for the Shares. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and Holder agree as follows: 1.
